Cartwright and Dunn, JJ., dissenting: August Anderson was killed by an unknown person who had gone into the plant where he was working and taken his revolver from a cupboard in the engine room where it was kept and some distance from the homicide. The body of Anderson was found at the door of the engine room, and the person who fired the shot was not near him. There was no evidence, either direct or circumstantial, tending to prove that Anderson was or had been excluding any person from the plant or removing anyone therefrom. It seems to us that a finding that Anderson’s death resulted from an accidental injury arising out of and in the course of his employment rests upon mere conjecture, and that a finding either way would be equally consistent with the evidence. The burden of proof rested on the claimant to prove the facts necessary to establish a right to compensation under the Workmen’s Compensation act, and the facts proved being equally consistent with a conclusion that the death did not result from an accidental injury arising out of and in the course of the employment as that it did result from such an injury, the burden was not sustained and the proof was insufficient. Ohio Building Vault Co. v. Industrial Board, 277 Ill. 96.